On further consideration the court is of opinion that a sentence of suspension of the appellant from the practice of the profession for eighteen months, beginning on October 12, 1933, and ending April 12, 1935, is adequate punishment to be imposed in this case.
The judgment of the bar commission is, therefore, modified so as to suspend and restrain the appellant from the practice of law, as above indicated.
Judgment modified; application overruled.
All the Justices concur.
                On Application for Rehearing by State Bar Commission.